                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANCELL EUGENE HAMM,
         Plaintiff,

           v.                                          CIVIL ACTION NO. 19-CV-1697

DONALD J. TRCMP, et al,
                                                                                       FILED
           Defendant.                                                                  MAY 1 ti 2019
                                                                                    KATE BARKMAN. Dirk
                                                                                   By_         Dep. Clem
                                         MEMORANDUM

KELLY,J.                                                                          MiY/7' 2019
      Plaintiff Ancell Eugene Hamm filed this civil action President Donald J. Trump, three federal

Judges who have presided over his prior habeas proceedings, Warden Mark Capozza, and Clerk

of Court Kate Barkman. He raises civil rights claims pursuant to 42 U.S.C. § 1983 and,

presumably, Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 3 88 (1971 ), related to

his arrest, prosecution, and conviction. Hamm also moved to proceed informa pauperis. The

Court will grant Hamm leave to proceed in forma pauperis and dismiss his Complaint as

frivolous.

      I.        FACTS 1

      Hamm was arrested in 1972 for murdering two police officers. He was subsequently

convicted of murder and sentenced to life imprisonment. Over the past several decades, Hamm

has repeatedly and unsuccessfully challenged his conviction and sentence in numerous federal

habeas proceedings. 2 See, e.g., Hamm v. Court of Common Pleas for the 15th Judicial Dist., No.



1
    The following facts are taken from the Complaint and the public record.

2
  Hamm alleges that his life sentences were vacated in 1977, but he "he ignores the fact that his
life sentences for two counts of first-degree murder were reimposed on remand and affirmed by
CIV.A. 11-1067, 2011 WL 1668388, at *l (E.D. Pa. May 2, 2011) (observing that "Petitioner

has filed numerous petitions with this court seeking habeas corpus relief' and that "[t]he United

States Court of Appeals for the Third Circuit has denied multiple applications by Petitioner for

authorization to file a second or successive writ of habeas corpus").

   The Honorable J. William Ditter, Jr., the Honorable Jeffrey L. Schmehl, and the Honorable

Gerald J. Pappert are among the Judges of the Eastern District of Pennsylvania who have been

assigned to Hamm's habeas proceedings and who denied Hamm habeas relief. See Hamm v.

Schmehl, E.D. Pa. Civ. A. No. 18-3093 (Judge Pappert dismissed petition for lack of subject

matter jurisdiction because it was a successive petition); Hamm v. Lane, E.D. Pa. Civ. A. No. 17-

687 (Judge Schmehl dismissed Hamm 's case for failure to file a proper petition); Hamm v.

Castille, E.D. Pa. Civ. A. No. 13-5185 (Judge Ditter dismissed Hamm's petition with prejudice,

noting that Hamm had filed at least sixteen unsuccessful prior habeas petition and that he was

repeating arguments presented to the Court over many years regarding his convictions); Hamm v.

Court of Common Pleas for the 151h Judicial District of Pa., E.D. Pa. Civ. A. No. 11-1067 (Judge

Ditter denied Hamm's petition with prejudice and directed the Clerk not to accept further filings

in the case). Judge Pappert recently prohibited Hamm from filing additional habeas petitions

challenging his 1974 murder conviction "without first requesting and receiving approval from

this Court." Hamm v. Schmehl, E.D. Pa. Civ. A. No. 18-3093 (Jan. 24, 2019 Order,~ 5).

   On April 18, 2019, Hamm lodged the instant Complaint with this Court. I le claims that his

1974 murder convictions are invalid because the grand jury failed to issue a true bill of

indictment. As a result, he claims to have been illegally incarcerated for over forty-five years in



the Pennsylvania Supreme Court." Hamm v. Rendell, 376 F. App'x 244,245 (3d Cir. 2010) (per
curiam).


                                                 2
violation of his constitutional rights. He seeks one million dollars and "injunctive relief

declaring the Defendants, Sub Nomine, incarcerating him illegally for 45 and one half years."

(Compl. at 5.)

    II.    STANDARD OF REVIEW

    The Court will grant Hamm leave to proceed in forma pauperis because it appears that he

cannot afford to pre-pay the fees to commence this civil action. 3 As Hamm is proceeding in

forma pauperis, 28 U.S.C. § l 915(e)(2)(B)(i) applies, which require the Court to dismiss the

Complaint if it is frivolous. A complaint is frivolous if it "lacks an arguable basis either in law

or in fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989). It is legally baseless if "based on an

indisputably meritless legal theory," Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir.

1995), and factually baseless "when the facts alleged rise to the level of the irrational or the

wholly incredible." Denton v. Hernandez, 504 U.S. 25, 33 (1992).

    III.   DISCUSSION

    The Court will dismiss Hamm's Complaint as frivolous. Initially, 1Iamm has not articulated

any non-frivolous factual basis for concluding that the Defendants were responsible for his arrest

or prosecution several decades ago. In other words, he has not articulated any basis for

concluding that the named Defendants violated his rights. This is not the first time Hamm has

sued a sitting President and other high-ranking officials claiming that they are responsible for

subjecting him to "involuntary servitude" by virtue of his 1974 murder convictions. In 2011, he

sued then-President Barack Obama, Hillary Clinton, Tom Corbett, and two judges, raising




3
 However, as Hamm is incarcerated, he will be obligated to pay the $350 in installments in
accordance with the Prison Litigation Reform Act. See 28 U .S.C. § l 915(b ).

                                                  3
similar claims to those raised in the instant case. See Hamm v. Obama, Civ. A. No. 11-1429

(D.D.C.). That case too was dismissed as frivolous. Id. (August 31, 2011 Memorandum).

   To the extent he is suing federal judges for rejecting his arguments for habeas relief,judges

are entitled to absolute immunity from civil rights claims that are based on acts or omissions

taken in their judicial capacity, so long as they do not act in the complete absence of all

jurisdiction. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Azubuko v. Royal, 443 F.3d

302, 303-04 (3d Cir. 2006) (per curiam). Accordingly, there is no legal basis for Hamm's claims

against Judges Ditter, Schmehl, and Pappert based on the way they ruled in his habeas cases

because those Defendants are entitled to absolute judicial immunity. To the extent Hamm sued

Barkman based on her position as Clerk of Court while his habeas cases were processed by this

Court, she is entitled to quasi-judicial immunity from those claims. See Gallas v. Supreme Ct. of

Pennsylvania, 211 F.3d 760, 772-73 (3d Cir. 2000).

   IV.     CONCLUSION

   For the foregoing reasons, the Court will dismiss Hamm's Complaint as frivolous. Hamm

will not be given leave to file an amended complaint because amendment would be futile. An

Order follows.

                                              BY THE COURT:



                                              R~~y::R~



                                                 4
